Citation Nr: 1521870	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  14-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a left chest wall/rib condition.

2. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for cellulitis of the legs.

3. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for left lateral femoral cutaneous neuritis.

4. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD).

5. Entitlement to service connection for a left chest wall/rib condition.

6. Entitlement to service connection for cellulitis of the legs.

7. Entitlement to service connection for left lateral femoral cutaneous neuritis.

8. Entitlement to service connection for a respiratory condition, to include COPD.

9. Entitlement to service connection for a left arm condition.

10. Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD).

11. Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for tinnitus.

12. Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for hearing loss.

13. Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for status post right fifth metacarpal fracture.

14. Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for scars secondary to the removal of epidermal cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1959 to February 1962 and from August 1964 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned at an April 2015 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of these claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 30 days to allow the Veteran to submit additional evidence. A transcript of the hearing is included in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issues of service connection for a left chest wall/rib condition, cellulitis of the legs, left lateral femoral cutaneous neuritis, a respiratory condition, and a left arm condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 2001, the RO denied the claim of entitlement to service connection for a left chest wall/rib condition; the RO notified the Veteran of its decision and the Veteran did not file a notice of disagreement (NOD) to appeal.

2. Evidence received since the RO's October 2001 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left chest wall/rib condition.

3. In October 2001, the RO denied the claim of entitlement to service connection for cellulitis of the legs; the RO notified the Veteran of its decision and the Veteran did not file a notice of disagreement (NOD) to appeal.

4. Evidence received since the RO's October 2001 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for cellulitis of the legs.

5. In October 2001, the RO denied the claim of entitlement to service connection for left lateral femoral cutaneous neuritis; the RO notified the Veteran of its decision and the Veteran did not file a notice of disagreement (NOD) to appeal.

6. Evidence received since the RO's October 2001 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for left lateral femoral cutaneous neuritis.

7. In October 2001, the RO denied the claim of entitlement to service connection for a respiratory condition; the RO notified the Veteran of its decision and the Veteran did not file a notice of disagreement (NOD) to appeal.

8. Evidence received since the RO's October 2001 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a respiratory condition.

9. The Veteran's claim for PTSD was denied in October 2001, but he did not appeal the decision.




10. His claim to reopen service connection for PTSD was received at the RO on April 27, 2012.

11. The Veteran's claim for tinnitus was denied in October 2001, but he did not appeal the decision.

12. His claim to reopen service connection for tinnitus was received at the RO on April 27, 2012.

13. The Veteran's claim for hearing loss was denied in October 2001, but he did not appeal the decision.

14. His claim to reopen service connection for hearing loss was received at the RO on April 27, 2012.

15. The Veteran's claim for status post right fifth metacarpal fracture was denied in October 2001, but he did not appeal the decision.

16. His claim to reopen service connection for status post right fifth metacarpal fracture was received at the RO on April 27, 2012.

17. The Veteran's claim for scars secondary to the removal of epidermal cysts was denied in October 2001, but he did not appeal the decision.

18. His claim to reopen service connection for scars secondary to the removal of epidermal cysts was received at the RO on April 27, 2012.


CONCLUSIONS OF LAW

1. The October 2001 rating decision denying service connection for a left chest wall/rib condition is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the service connection claims for a left chest wall/rib condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The October 2001 rating decision denying service connection for cellulitis of the legs is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

4. New and material evidence has been received to reopen the service connection claim for cellulitis of the legs. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. The October 2001 rating decision denying service connection for left lateral femoral cutaneous neuritis is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

6. New and material evidence has been received to reopen the service connection claim for left lateral femoral cutaneous neuritis. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7. The October 2001 rating decision denying service connection for a respiratory condition is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

8. New and material evidence has been received to reopen the service connection claim for a respiratory condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

9. The requirements for an effective date prior to August 2, 2005 for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014).

10. The requirements for an effective date prior to August 2, 2005 for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014).

11. The requirements for an effective date prior to August 2, 2005 for the grant of service connection for hearing loss have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014).

12. The requirements for an effective date prior to August 2, 2005 for the grant of service connection for status post right fifth metacarpal fracture have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014).

13. The requirements for an effective date prior to August 2, 2005 for the grant of service connection for scars secondary to the removal of epidermal cysts have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits). See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

Because the Veteran's service connection claims for a left chest wall/rib condition, cellulitis of the legs, left lateral femoral cutaneous neuritis, and a respiratory condition have been reopened, any error related to the VCAA with respect to the reopening of these claims is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

In earlier effective date cases, where service connection has been granted and an effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The June 2012 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Reopening of Service Connection Claims

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2014). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.




In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2012, the RO found that new and material evidence was not associated with the claims file and denied the Veteran's claims of entitlement to service connection for a left chest wall/rib condition, cellulitis of the legs, left lateral femoral cutaneous neuritis, and a respiratory condition. The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In October 2001, the RO denied the Veteran's claims of entitlement to service connection for a left chest wall/rib condition, cellulitis of the legs, left lateral femoral cutaneous neuritis, and a respiratory condition. The Veteran was properly notified of the RO's decision in January 2002, but he did not appeal. The October 2001 rating decision is final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claims for a left chest wall/rib condition, left lateral femoral cutaneous neuritis, and a breathing problem because the medical evidence did not show permanent residuals or chronic disability due to his in-service chest muscle strain, numbness in the left thigh, or bronchitis. October 2001 Rating Decision. The claim for service connection for cellulitis of the legs was denied because a VA examination did not show cellulitis, nor did he have arterial or venous insufficiency. Id.

New evidence has been received since the October 2001 rating decision that is material to the Veteran's claims. VAMRs show a March 2002 notation for osteoarthritis and cellulitis in the left knee, and treatment for bronchial asthma in February and August 2002. VAMRs. June 2012 records show a history of wheezing, shortness of breath, and COPD, as well as tenderness in the left thigh and recurrent cellulitis that required surgery. June 2012 VAMRs. In April 2015, the Veteran testified that he has left rib pain and "a rib popped out of [his] rib cage." April 2015 Hearing Transcript pp. 15-16. The new evidence raises a reasonable possibility of substantiating the claims in that it suggests that the Veteran has a current chest wall/rib condition, cellulitis, lateral femoral cutaneous neuritis, and a respiratory condition.

New and material evidence has been submitted to reopen the claims of service connection for a left chest wall/rib condition, cellulitis, lateral femoral cutaneous neuritis, and a respiratory condition. See 38 C.F.R. § 3.156(a).

Earlier Effective Date Claims

The Veteran contends that his grants of service connection for PTSD, tinnitus, hearing loss, status post right fifth metacarpal fracture, and scars secondary to removal of epidermal cysts should date back to his original claim for service connection, which was received on March 22, 2000.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a). Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155. An informal claim must identify the benefit sought. An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The Veteran was initially denied service connection for the conditions at issue in an October 2001 rating decision. He never appealed the decision and it became final. However, he filed new claims for service connection, which were received April 27, 2012. These claims were granted in an October 2012 rating decision, and the RO assigned an effective date of April 27, 2012, based on receipt of the Veteran's application to reopen his claims.

Through his attorney, the Veteran contends that the effective date of service connection should be March 22, 2000. Due to some misunderstanding at the RO, the Veteran was briefly presumed deceased, therefore he was not notified of the October 2001 rating decision denying his claims until the RO sent a letter in January 2002. The Veteran alleges he never received notification of the October 2001 decision.

The Veteran's assertion is without merit. First, there are no letters of record which indicate that any communications sent to the Veteran were returned as undeliverable.

The "presumption of regularity" operates, under which it is presumed that government officials "have properly discharged their official duties." Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).

While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the United States Court of Appeals for Veterans Claims (the CAVC) applied this presumption of regularity to procedures at the RO. A copy of a letter dated in January 2002 and noting the RO's denial is of record in the claims file. The letter was addressed to the Veteran's address of record. There is also no record of any attempts made by the Veteran to seek an update with regard to status on his claim. Moreover, in a statement received at the RO on February 21, 2002, the Veteran referenced a letter from the RO dated January 30, 2002, which was the date of the RO's notification that they denied service connection. See February 2002 Veteran's Statement.

The Veteran's allegation alone that he did not receive notice of the denial would not rise to the level of "clear evidence to the contrary" as required to rebut the presumption of regularity. See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001); see also Ashley, supra. Thus, the Board finds that the Veteran received notice of the October 2001 rating decision, and there is no basis for the granting of any earlier effective date.

Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014). So here, the claims for entitlement to an effective date prior to April 27, 2012 must be denied.





ORDER

The claim of service connection for a left chest wall/rib condition is reopened; only to the extent the appeal is granted.

The claim of service connection for cellulitis of the legs is reopened; only to the extent the appeal is granted.

The claim of service connection for left lateral femoral cutaneous neuritis is reopened; only to the extent the appeal is granted.

The claim of service connection for a respiratory condition is reopened; only to the extent the appeal is granted.

Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for tinnitus is denied.

Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for hearing loss is denied.

Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for status post right fifth metacarpal fracture is denied.

Entitlement to an effective date prior to April 27, 2012 for the grant of service connection for scars secondary to the removal of epidermal cysts is denied.






REMAND

The issues of service connection for a left chest wall/rib condition, cellulitis, lateral femoral cutaneous neuritis, and a respiratory condition require further development, to include providing VA examinations.

As the Veteran contends his left arm condition is due to his left chest wall/rib condition, the two issues are inextricably intertwined. See April 2015 Hearing Transcript; see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other). It is appropriate to defer consideration of the left arm condition claim pending adjudication of the left chest wall/rib condition claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) from June 2013 onwards and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule VA examinations with opinions as to whether the Veteran's left chest wall/rib condition, cellulitis, lateral femoral cutaneous neuritis, a respiratory condition, and a left arm condition relate to military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiners, who must note its review. The following considerations must govern the examinations:

a. The VA examiner must opine as to whether the Veteran's left chest wall/rib condition relates to service.

i. The examiner must provide a specific diagnosis for the Veteran's left chest wall/rib condition. If diagnosis is not possible, the examiner must explain why he or she cannot diagnose the Veteran's left chest wall/rib condition.

ii. IF the examiner diagnoses the Veteran's left chest wall/rib condition and/or finds that the condition has a conclusive pathophysiology or etiology, he or she must clearly opine as to whether the condition is consistent with his in-service injury (muscle strain) or whether it otherwise relates to service.

iii. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

September 1966 STRs, noting severe left chest wall pain, with negative x-rays and a diagnosis of muscle strain.

August 1969 Report of Medical Examination at Separation, noting normal chest/ribs.

April 2015 Hearing Transcript, reporting a "rib popped out of the rib cage."

b. The VA examiner must opine as to whether the Veteran's cellulitis relates to service.

i. The examiner must note whether the Veteran has a current diagnosis of cellulitis.

ii. IF the examiner diagnoses the Veteran with cellulitis, he or she must clearly opine as to whether the condition is consistent with his in-service cellulitis or whether it otherwise relates to service.

iii. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

March 1969 STRs, noting cellulitis in the right lower leg.

June 1969 STRs, reporting recurrent infection of lower extremities.

June 1969 STRs, noting four episodes of cellulitis (two episodes in each leg).

July 1967 STRs, reporting treatment for repeated cellulitis 

August 1969 Report of Medical History at Separation, noting repeated cellulitis.

December 2000 VAMRs, indicating a prescription for Elavil for chronic left thigh and leg pain, "the result of an old femoral cutaneous nerve problem and repeated bouts of cellulitis."

May 2001 VA Examination Report, showing no cellulitis.

March 2002 VAMRs, showing a diagnosis of osteoarthritis of the left knee and cellulitis.

January 2013 VAMRs, noting a history of recurrent cellulitis.

May 2013 VAMRs, noting chronic edema which was recently worse, likely due to high doses of Prednisone.

c. The VA examiner must opine as to whether the Veteran's lateral femoral cutaneous neuritis relates to service.

i. The examiner must note whether the Veteran has a current diagnosis of lateral femoral cutaneous neuritis or another left thigh condition.

ii. IF the examiner diagnoses the Veteran with a left thigh condition, he or she must clearly opine as to whether the condition is consistent with his in-service lateral femoral cutaneous neuritis or whether it otherwise relates to service.

iii. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

August 1965 STRs, noting tingling and numbness in the left thigh.

August 1969 Report of Medical History at Separation, not mentioning any left thigh problems.

December 2000 VAMRs, indicating a prescription for Elavil for chronic left thigh and leg pain, "the result of an old femoral cutaneous nerve problem and repeated bouts of cellulitis."

May 2001 VA Examination Report, indicating normal lower extremities.

d. The VA examiner must opine as to whether the Veteran's respiratory condition relates to service.

i. The VA Examiner must opine as to whether it is factually and medically undebatable that the Veteran's respiratory condition pre-existed entry into active military duty. 

ii. If the examiner finds that it did pre-exist the Veteran's service, the examiner must opine as to whether it is medically and factually undebatable that the Veteran's active duty did not aggravate (that is, permanently worsen) the respiratory condition.

iii. If the examiner does not find that the condition pre-existed service, the examiner must opine as to whether the Veteran's respiratory condition relates to service.

iv. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

October 1959 Report of Medical History at Induction, noting a history of whooping cough.

January 1965 STRs, indicating treatment for bronchitis.

August 1969 Report of Medical Examination at Separation, noting a bronchial problem existed prior to service.

May 2000 Private Medical Records (PMRs) from Smith Radiology, indicating shortness of breath and a heart murmur for many years.

September 2000 PMRs from Smith Radiology, noting chest pain, cough, and shortness of breath, with possible bronchitis.

March 2001 VAMRs, indicating treatment for bronchial asthma.

June 2001 PMRs from Smith Radiology, noting shortness of breath.

December 2001 PMRs from Smith Radiology, indicating shortness of breath, acute COPD, and asthma.

January 2002 PMRs from Smith Radiology, noting shortness of breath and COPD, but no acute pulmonary infiltrates.

February 2002 and August 2002 VAMRs, showing treatment for asthma.

June 2012 VAMRs, indicating treatment for COPD; also treatment for wheezing and shortness of breath, which reportedly began 40 years prior.

January 2013 VAMRs, showing treatment for COPD exacerbation.

June 2013 VAMRs, indicating treatment for Morexella C bronchitis with COPD exacerbation. 

4. Then, review the medical examination reports to ensure that they adequately respond to the above instructions. If a report is deficient in any regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a left chest wall/rib condition, cellulitis, lateral femoral cutaneous neuritis, and a respiratory condition, as well as the intertwined claim for service connection for a left arm condition. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


